NOS. 12-18-00160-CR
                                      12-18-00161-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TORRY DEWAYNE BAILEY,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Torry Dewayne Bailey filed
notices of appeal challenging the denial of his motion for shock probation. On June 18, 2018,
this Court notified Appellant that his notices of appeal do not show the jurisdiction of this Court,
i.e., the order being appealed is not appealable. We informed Appellant that the appeals would
be dismissed unless the information was amended on or before July 17 to show this Court’s
jurisdiction. The deadline has passed and Appellant has neither shown the jurisdiction of this
Court nor otherwise responded to the June 18 notice.
       As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See State v. Sellers, 790 S.W.2d 316, 321 n.4. (Tex. Crim. App. 1990); see also
Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). However, there are certain
narrow exceptions. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.)
(listing exceptions). The order Appellant complains of is not a judgment of conviction nor does
it fall within any exception to the general rule. See Houlihan v. State, 579 S.W.2d 213, 216
(Tex. Crim. App. 1979); see also Lake-Crunk v. State, No. 14-12-01072-CR, 2012 WL
6728338, at *1 (Tex. App.—Houston [14th Dist.] Dec. 28, 2012, no pet.) (mem. op., not
designated for publication) (denial of motion for shock probation is not appealable order).
Therefore, because we have no jurisdiction over the appeals, we dismiss the appeals for want of
jurisdiction.
Opinion delivered July 25, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 25, 2018


                                         NO. 12-18-00160-CR


                                   TORRY DEWAYNE BAILEY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1265-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 25, 2018


                                         NO. 12-18-00161-CR


                                   TORRY DEWAYNE BAILEY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1266-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.